y




                                     MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-13-01002-CV

                           MICHAEL ZATORSKI, Appellant

                                            V.
                    USAA TEXAS LLOYD'S COMPANY, Appellee

    Appeal from the 234th District Court of Harris County. (Tr. Ct. No. 2012-09265).


TO THE 234TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 3rd day of February 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on October 21, 2013. After submitting the case
              on the appellate record and the arguments properly raised by
              the parties, the Court holds that the trial court’s judgment
              contains no reversible error. Accordingly, the Court affirms
              the trial court’s judgment.

                     The Court orders that the appellant, Michael Zatorski,
              pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.
              Judgment rendered February 3, 2015.

              Panel consists of Chief Justice Radack and Justices Bland and
              and Huddle. Opinion delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 17, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT